275 S.W.3d 374 (2009)
Kurt W. PONZAR, Petitioner/Appellant,
v.
Steven G. PETERSON and Virginia Busch, Defendants/Respondents.
No. ED 91376.
Missouri Court of Appeals, Eastern District, Division Four.
January 27, 2009.
Kurt Ponzar, Weldon Springs, pro se.
Steven Peterson, Chesterfield, pro se.
Matthew Kallial, Howard Wittner-cocounsel, David Von Gontard-co-counsel, Clayton, MO, for Respondent.
Before BOOKER T. SHAW, P.J., KATHIANNE KNAUP CRANE, J., and MARY K. HOFF, J.

ORDER
PER CURIAM.
Kurt Ponzar appeals the circuit court's dismissal of his suit on account against Steven Peterson and Virginia Busch and the court's subsequent denial of Ponzar's post-trial motion. We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).